Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         03-JUN-2020
                                                         01:52 PM




                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                  IN RE THOMAS LAURO, Petitioner.


                        ORIGINAL PROCEEDING
                    (CASE NO. 1CPN-XX-XXXXXXX)

            ORDER DENYING “REQUEST FOR WRIT OF MANDAMUS
                   AND REQUEST FOR WRIT OF ERROR”
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of petitioner Thomas Lauro’s

“Request for Writ of Mandamus and Request for Writ of Error”,

which was filed on May 27, 2020, as a petition for writ of

mandamus, the documents attached thereto and submitted in support

thereof, and the record, it appears that petitioner is not

entitled to the requested extraordinary relief from this court.

See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39

(1999) (a writ of mandamus is an extraordinary remedy that will

not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, June 3, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2